Exhibit 99.13 (Text of graph posted to Ashland Inc.'s website concerning Ashland Consumer Markets (Valvoline) lubricant sales gallons) 3 Month Rolling Average (in millions)* 2005 2006 2007 2008 2009 January 13.1 13.1 12.3 13.2 10.6 February 12.9 13.2 12.7 13.1 11.2 March 14.1 14.7 13.9 14.0 12.6 April 15.1 15.0 14.5 14.7 13.7 May 16.0 15.6 14.8 14.6 14.3 June 16.0 15.0 14.5 14.6 15.2 July 15.4 14.7 15.0 14.0 15.4 August 15.0 14.4 14.9 14.4 15.7 September 14.7 13.7 14.4 14.5 14.1 October 14.5 14.0 14.0 13.6 14.0 November 13.7 13.2 13.8 12.3 13.2 December 12.8 12.8 13.3 11.0 13.4 *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
